DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-24, in the reply filed on 4/6/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the different groups require separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, 
The abstract of the disclosure is objected to because it does not disclose the general nature of the “second stabilizer” and “filler”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 21 is objected to because of the following informalities:  Oxides, hydroxides, and carbonates is listed twice in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It has been held that claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.”  Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims do not specify the method for determining the tensile strength retention.

Claims 3-4, 7-8 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim does not specify the method for determining the tensile modulus.

Claims 6, 11-13 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims do not specify the method for determining the impact resilience.

Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 21 recites the limitation "the monochalcogenides" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2014/0353543).
Regarding claims 1-13, 21 and 22:  Wu et al. teach a heat-stabilized composition comprising polyamide in the claimed amount [Examples], a copper stabilizer, and 30 parts by weight of a filler [Examples; Table 2].  Wu et al. teach that the polyamide has an amide end group concentration of greater than 40 µeq/gram [0075].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cerium oxide [0118] as a UV absorber in Wu et al. 
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are 
Regarding claim 14:  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of cyclopentanone that is formed during the thermos-oxidative degradation process.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 15:  Wu et al. teach an amine end group level of about 70 µeq/gram [0075].  
Regarding claim 16:  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of amine/metal complex.  The courts 
Regarding claims 17-19:  Wu et al. teach 3 parts by weight of copper hydroxide [Table 2] and from 0.01 to 3 parts by weight of cerium oxide [0118], which provides an overlapping ratio.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 20:  Wu et al. teach an additional polyamide [Examples; Table 2].
Regarding claim 23:  Wu et al. teach a heat-stabilized composition comprising polyamide [Examples] and a copper stabilizer [Examples; Table 2].  Wu et al. teach that the polyamide has an amide end group concentration of 70 µeq/gram [0075].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use from 0.01 to 3 parts by weight of cerium oxide [0118] as a UV 
Since the composition is the same as claimed, it will possess the claimed properties.  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of amine/cerium/copper complex.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 24:  Wu et al. teach a heat-stabilized composition comprising polyamide-6,6, an additonal polyamide [Examples] and a copper stabilizer [Examples; Table 2].  Wu et al. teach that the polyamide has an amide end group concentration of 70 µeq/gram [0075].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use from 0.01 to 3 parts by weight of cerium oxide [0118] as a UV absorber in Wu et al.  
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 .

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) in view of Martens et al. (2011/0028628).
Regarding claims 1-13, 15, 17-19, 21:  Thomas et al. teach a heat-stabilized composition comprising polyamide in the claimed amount, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), and 30% glass fibers [Examples; Table 2].
Thomas et al. fail to teach the amine end group level.
However, Martens et al. a polyamide that has at least 70 mequiv/Kg of amine ends [0012] provides high heat stability that leads to the retention of tensile strength [0026].  Martens et al. teach an example with amine ends of 95 mequiv/Kg [0114, 0121]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with at least 70 mequiv/Kg of amine ends, and specifically 95 mequiv/Kg, as taught by Martens as the polyamide in Thomas et al. to improve the high heat stability, and the retention of tensile strength.  
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 
Regarding claim 14:  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of cyclopentanone that is formed during the thermos-oxidative degradation process.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of amine/metal complex.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. 
Regarding claim 20:  Thomas et al. teach an additional polyamide [Examples].
Regarding claim 23:  Thomas et al. teach a heat-stabilized composition comprising polyamide in the claimed amount, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), and 30% glass fibers [Examples; Table 2].  It would have been obvious to use cerium oxide [0025] or cerium hydrate [0028] as the cerium compound in the examples of Thomas et al.  
Thomas et al. fail to teach the amine end group level.
However, Martens et al. a polyamide that has at least 70 mequiv/Kg of amine ends [0012] provides high heat stability that leads to the retention of tensile strength [0026].  Martens et al. teach an example with amine ends of 95 mequiv/Kg [0114, 0121]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with at least 70 mequiv/Kg of amine ends, and specifically 95 mequiv/Kg, as taught by Martens as the polyamide in Thomas et al. to improve the high heat stability, and the retention of tensile strength.  
Since the composition is the same as claimed, it will possess the claimed properties.  Since the amine end group is the same as claimed, the composition will comprise the claimed amount of amine/cerium/copper complex.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior 
Regarding claim 24:  Thomas et al. teach a heat-stabilized composition comprising polyamide in the claimed amount, an additional polyamide, 0.3% cerium tetrahydroxide, 0.035% copper iodide (providing a ratio of iodide to cerium tetrahydroxide ratio of 15), and 30% glass fibers [Examples; Table 2].  
Thomas et al. fail to teach the amine end group level.
However, Martens et al. a polyamide that has at least 70 mequiv/Kg of amine ends [0012] provides high heat stability that leads to the retention of tensile strength [0026].  Martens et al. teach an example with amine ends of 95 mequiv/Kg [0114, 0121]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with at least 70 mequiv/Kg of amine ends, and specifically 95 mequiv/Kg, as taught by Martens as the polyamide in Thomas et al. to improve the high heat stability, and the retention of tensile strength.  
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/788948 in view of Wu et al. (2014/0353543).
The copending application claims the heat-stabilized composition with the exception of the lanthanoid-based compound.
However, Wu et al. teach adding 0.01 to 3 parts by weight of cerium oxide [0118] as a UV absorber in an analogous polyamide composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.1 to 3 parts by weight of cerium oxide as taught by Wu et al. to the copending claims to improve the UV resistance of the composition.    
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 25-27 of copending Application No. 16/788948 in view of Martens et al. (2011/0028628).
The copending application claims the heat-stabilized composition with the exception of the amine end group value.  
However, Martens et al. a polyamide that has at least 70 mequiv/Kg of amine ends [0012] provides high heat stability that leads to the retention of tensile strength [0026].  Martens et al. teach an example with amine ends of 95 mequiv/Kg [0114, 0121]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide with at least 70 mequiv/Kg of amine ends, and specifically 95 mequiv/Kg, as taught by Martens as the polyamide in in 
Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
This is a provisional nonstatutory double patenting rejection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763